IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

MICHAEL L. JOHNSON, : Case No. 1:21-cv-3
Plaintiff, | Judge Matthew W. McFarland
v. |
RODNEY OSBORNE, et al.,
Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 12)

 

This action is before the Court upon the Report and Recommendation (Doc. 12)
entered by United States Magistrate Judge Stephanie K. Bowman. As no objection has
been filed and the time to do so has expired, the Court ADOPTS the Report and
Recommendation in its entirety. Accordingly, the Complaint is DISMISSED with
prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1), except for Plaintiff's
Eighth and Fourth Amendment claims against Defendant Osborne and his First
Amendment claim against Defendant Koch.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

JUDGE MATTHEW W. McFARLAND
